        Case 4:19-cv-01144-SBA Document 34 Filed 11/20/19 Page 1 of 16



 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
 5                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6                                     OAKLAND DIVISION
 7
     R.N. DEWBERRY, also known as SITAWA               Case No: C 19-1144 SBA
 8 NANTAMBU JAMAA, DANNY TROXELL,
     GABRIEL REYES, PAUL A. REDD JR.,                  ORDER GRANTING IN PART
 9 SALVADOR PEREZ, ANTONIO GUILLEN,                    AND DENYING IN PART
     ARTURO CASTELLANOS, TODD                          DEFENDANTS’ MOTION TO
10 ASHKER, LUIS ESQUIVEL, and ANNE                     DISMISS
     BUTTERFIELD WEILLS,
11                                                     Dkt. 13, 19, 22
                  Plaintiff,
12
           vs.
13
     RALPH DIAZ, Acting Secretary, State of
14 California Department of Corrections and
     Rehabilitations (CDCR); SCOTT KERNAN,
15 Former Secretary, CDCR; and KATHLEEN
     ALLISON, Acting Secretary of Operations,
16 CDCR,

17                Defendants.
18

19          This action arises from a decision by the California Department of Corrections and
20   Rehabilitation (“CDCR”) to impose a lifetime ban against attorney Anne Butterfield Weills
21   (“Weills”) from visiting or communicating with inmates housed by the CDCR. Weills,
22   along with her clients, CDCR inmates R.N. Dewberry, Danny Troxell, Gabriel Reyes,
23   Paula A. Redd Jr., Salvador Perez, Antonio Guillen, Arturo Castellanos, Todd Ashker and
24   Luis Esquivel (collectively “Prisoner Plaintiffs”), bring the instant action under 42 U.S.C.
25   § 1983, alleging that the ban violates their constitutional rights. As Defendants, the
26   Complaint names Ralph Diaz, Acting Secretary of the CDCR; Scott Kernan, Former
27   Secretary of the CDCR; and Kathleen Allison, Acting Secretary of Operations of the
28   CDCR.
          Case 4:19-cv-01144-SBA Document 34 Filed 11/20/19 Page 2 of 16



 1           The parties are presently before the Court on Defendants’ Motion to Dismiss
 2   pursuant to Federal Rules of Civil Procedure 12(b)(6). Dkt. 22. Having read and
 3   considered the papers filed in connection with this matter and being full informed, the
 4   Court hereby GRANTS the motion with respect to Plaintiffs’ first and second claims and
 5   DENIES the motion as to the third claim. The Court, in its discretion, finds this matter
 6   suitable for resolution without oral argument. See Fed. R. Civ. P. 78(b); N.D. Cal. L.R. 7-
 7   1(b).
 8   I.      BACKGROUND
 9           A.     FACTUAL SUMMARY
10                  1.     Weills’ Representation of Prisoner Plaintiffs
11           Prisoner Plaintiffs were class representatives in a class action styled as Todd Ashker,
12   et al., v. Governor of the State of California, et al., Case No. C 09-05796 CW. That action
13   challenged the CDCR’s “policies and practices holding prisoners in solitary confinement
14   since 2011.” Compl. ¶¶ 7, 15, Dkt. 1. The parties reached a class settlement, which was
15   approved by the Honorable Claudia Wilken on January 26, 2016; final judgment was
16   entered on May 6, 2016. See Ashker v. State of Cal., No. C 09-05796 CW, Dkt. 488, 522.
17   Though the case is now closed, Prisoner Plaintiffs, through their various counsel of record,
18   have continued to file numerous motions and other matters relating to the interpretation and
19   enforcement of the settlement.1
20           Plaintiff Weills is an attorney with the law firm of Siegel & Yee (“the Siegel firm”),
21   one of many law firms and attorneys representing Prisoner Plaintiffs in the Ashker action.
22

23           1 In support of their motion to dismiss, Defendants request the court take judicial
     notice of the docket in the Ashker action. Plaintiffs do not oppose the request, which is
24   granted. Bennett v. Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th Cir. 2002) (noting that a
     district court “‘may take notice of proceedings in other courts, both within and without the
25   federal judicial system, if those proceedings have a direct relation to matters at issue’”). In
     reviewing the Ashker docket, the Court notes Weills is one of three attorneys at the Siegel
26   firm who are counsel of record for the plaintiffs in that case. In addition to the Siegel firm,
     Prisoner Plaintiffs continue to be represented by the following law firms and solo attorneys:
27   Weil, Gotshal & Manges; Center for Constitutional Rights; Bremer Law Group PLLC;
     Legal Services for Prisoners with Children; Law Office of Charles Carbone; Law Office of
28   Matthew Strugar; Jules Lobel; Marilyn McMahon; and Samuel Rand Miller.
                                                   -2-
        Case 4:19-cv-01144-SBA Document 34 Filed 11/20/19 Page 3 of 16



 1   According to Weills, she was “among the most active” members of Prisoner Plaintiffs’
 2   legal team in terms of meeting with the class representatives and visiting the prisons where
 3   they were incarcerated. Id. In addition to her work in Ashker, Weills claims to have been
 4   an “outspoken, public opponent of CDCR’s policies and practices regarding solitary
 5   confinement, including making numerous speeches and giving numerous media interviews
 6   on the issue of solitary confinement,” among other things. Id. ¶ 18.
 7                 2.     The Ban Imposed Against Weills by the CDCR
 8          On March 3, 2017, Connie Gipson of the CDCR advised Weills, in writing, that she
 9   was “‘temporarily banned’ from all CDCR institutions as well as confidential phone calls
10   and confidential legal mail” pending the outcome of the CDCR’s investigation into
11   potential violations of California Code of Regulations (“CCR”), Title 15, § 3178(s)(3). Id.
12   ¶ 19. That provision authorizes the CDCR to restrict attorney visitation and inmate contact
13   where the attorney has engaged in conduct that “jeopardizes the life of a person, violates
14   the security of the facility, constitutes a misdemeanor or felony, or is a recurrence of
15   previous violations….” Id. (quoting CCR, Title 15, § 3178(s)(3)). The restriction ranges
16   from a one-year bar to a lifetime exclusion. Id.
17          Weills, through counsel, responded to Ms. Gibson’s letter on March 17, 2017,
18   alleging that the ban was lacking in “any evidentiary support and seriously impinges upon
19   the rights of prisoners to have access to their chosen counsel.” Id. ¶ 22. Counsel demanded
20   that the CDCR rescind the ban pending the outcome of the investigation. Id. The
21   Complaint does not indicate whether Weills received a response to her letter.
22          On March 28, 2017, Weills’ counsel wrote to CDCR counsel Alan Sobel, requesting
23   that CDCR disclose the basis of its accusations so that Weills “could either resolve the
24   issue or bring this matter to the attention of court overseeing the Ashker litigation.” Id.
25   ¶ 23. Mr. Sobel responded on March 31, 2017, stating that the “CDCR is still in the midst
26   of the investigatory process.” Id. ¶ 24. He added that the ban applied to all correspondence
27   between Weills and CDCR prisoners, not just confidential communications, as indicated in
28   Ms. Gipson’s letter of March 3, 2017. Id.
                                                   -3-
        Case 4:19-cv-01144-SBA Document 34 Filed 11/20/19 Page 4 of 16



 1          On April 10, 2017, Defendant Kernan informed Weills that he would not rescind the
 2   ban and that Weills was “under investigation for unlawful communications.” Id. ¶ 25. He
 3   further advised Weills that she would be apprised of the investigation’s completion at
 4   which point she could appeal. Id. On May 18, 2017, Weills’ counsel wrote Mr. Kernan to
 5   complain about the delay and CDCR’s refusal to provide more information to support the
 6   ban. Id. ¶ 26.
 7          On July 5, 2017, Defendant Allison wrote to Weills that the investigation was
 8   complete and had concluded that she had “engaged in unlawful communication(s) with
 9   CDCR inmate(s) that violated the security of the CDCR facility.” Id. ¶ 27. The letter
10   further stated that the “CDCR has determined that the severity of the conduct necessitates a
11   ‘lifetime’ exclusion to visiting CDCR institutions and ‘confidential privileges, including
12   confidential visiting, mail, or telephone privileges, and/or normal visiting privileges
13   afforded an attorney or attorney representative.” Id. Finally, Weills was informed that,
14   pursuant to Title 15 § 3179, she may appeal the decision and/or present evidence at a
15   meeting in opposition to the lifetime exclusion. Id.
16          Weills and her counsel met with Defendant Allison on July 26, 2017. Id. ¶ 30. At
17   that meeting Allison informed Weills the investigation had been referred to an “external
18   law enforcement agency” for review and that the CDCR would not provide any additional
19   information to her until the outside investigation had completed. Id. Defendant Allison did
20   disclose, however, that the bases of the investigation were potential violations of Penal
21   Code § 4570 (communication with an inmate without permission) and § 4576 (providing a
22   cellular telephone to an inmate). Id.
23          On August 23, 2017, Defendant Allison informed Weills that the CDCR
24   investigation had concluded that she “had numerous and extensive illegal cell phone
25   communications with inmate(s), jeopardizing the security of the CDCR institutions” and
26   that her lifetime ban would be upheld. Id. ¶ 32. Defendant Diaz, Acting Secretary of the
27   CDCR, has maintained the ban. Id. ¶ 35.
28

                                                   -4-
           Case 4:19-cv-01144-SBA Document 34 Filed 11/20/19 Page 5 of 16



 1           B.     PROCEDURAL HISTORY
 2           On March 1, 2019, Prisoner Plaintiffs and Weills filed suit in this Court alleging the
 3   following three claims for relief: (1) Violation of the Sixth and Fourteenth Amendments to
 4   the United States Constitution and Article 1, § 15 of the California Constitution (on behalf
 5   of Prisoner Plaintiffs); (2) Violation of the Sixth and Fourteenth Amendments to the United
 6   States Constitution and Article 1, § 15 of the California Constitution (on behalf of Weills);
 7   and (3) Violation of the First Amendment (on behalf of Weills). As relief, the Complaint
 8   seeks damages as well as declaratory and injunctive relief. In response to the Complaint,
 9   Defendants have filed a Rule 12(b)(6) motion to dismiss. The motion is fully briefed and is
10   ripe for adjudication.2
11   II.     LEGAL STANDARD
12           “Dismissal under Rule 12(b)(6) is proper when the complaint either (1) lacks a
13   cognizable legal theory or (2) fails to allege sufficient facts to support a cognizable legal
14   theory.” Somers v. Apple, Inc., 729 F.3d 953, 959 (9th Cir. 2013). “Rule 12(b)(6) is read
15   in conjunction with Rule 8(a), which requires not only ‘fair notice of the nature of the
16   claim, but also grounds on which the claim rests.’” Zixiang Li v. Kerry, 710 F.3d 995, 998-
17   99 (9th Cir. 2013) (quoting in part Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 n.3
18   (2007)). “To survive a motion to dismiss, a complaint must contain sufficient factual
19   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.
20   Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570 (2007)). The court is
21   to “accept all factual allegations in the complaint as true and construe the pleadings in the
22   light most favorable to the nonmoving party.” Outdoor Media Group, Inc. v. City of
23   Beaumont, 506 F.3d 895, 899-900 (9th Cir. 2007). Where a complaint or claim is
24

25
            Prior to filing their motion to dismiss, Defendants filed a request for screening
             2
26 under 28 U.S.C. § 1915A, or alternatively, an extension of time to respond to the
   Complaint. Dkt. 13. The request for screening is denied as moot and the alternative
27 request for additional time is granted nunc pro tunc. Plaintiffs’ administrative motion
   requesting the Court to order Defendants to answer the Complaint is denied as moot. Dkt.
28 19.

                                                    -5-
        Case 4:19-cv-01144-SBA Document 34 Filed 11/20/19 Page 6 of 16



 1   dismissed, leave to amend generally is granted, unless further amendment would be futile.
 2   Chaset v. Fleer/Skybox Int’l, 300 F.3d 1083, 1087-88 (9th Cir. 2002).
 3   III.   DISCUSION
 4          Each of the three claims alleged in the Complaint is brought under 42 U.S.C. § 1983,
 5   which provides a cause of action for constitutional violations committed “under color of
 6   state law.” Jensen v. City of Oxnard, 145 F.3d 1078, 1082 (9th Cir. 1998). Section 1983 is
 7   not itself a source of substantive rights, but a jurisdictional vehicle for vindicating federal
 8   rights elsewhere conferred. See Thornton v. City of St. Helens, 425 F.3d 1158, 1164 (9th
 9   Cir. 2008) (citations omitted). To maintain a claim pursuant to § 1983, a plaintiff must
10   establish: (1) the deprivation of any rights, privileges or immunities secured by the
11   Constitution or federal law, (2) by a person acting under the color of state law. See West v.
12   Atkins, 487 U.S. 42, 48 (1988). At issue in each of Plaintiffs’ claims is whether the
13   pleadings sufficiently allege a constitutional violation.
14          A.     RIGHT TO COUNSEL/ACCESS TO THE COURTS (CLAIM 1)
15          The first claim for relief is brought on behalf of Prisoner Plaintiffs and alleges that,
16   in violation of the Sixth and Fourteenth Amendments to the United States Constitution and
17   Article 1, section 15, of the California Constitution, the ban against Weills has
18   “obstruct[ed] [their] ability to obtain counsel of their choice to obtain access to the courts,
19   to confide in and seek advice from counsel, and to meet with counsel under conditions of
20   complete privacy.” Compl. ¶ 41.3 This claim presents two distinct issues: the right to
21   counsel in civil cases and a prisoner’s right to access the courts.
22                 1.      Right to Counsel
23          It has long been established that there is no right to counsel in civil cases. U.S. ex
24   rel. Gardner v. Madden, 352 F.2d 792, 793 (9th Cir. 1965). Plaintiffs’ reliance on the Sixth
25   Amendment to the United States Constitution and Article 1, section 15, of the California
26

27          Although the heading to the first claim for relief indicates that it is being brought
            3
   by all Plaintiffs, it is clear from the actual allegations that the first claim is brought on
28 behalf of Prisoner Plaintiffs.

                                                    -6-
        Case 4:19-cv-01144-SBA Document 34 Filed 11/20/19 Page 7 of 16



 1   Constitution is misplaced. Both provisions guarantee the right to counsel in criminal cases
 2   only and do not apply to civil proceedings. Turner v. Rogers, 131 S.Ct. 2507, 2516 (2011)
 3   (“[T]he Sixth Amendment does not govern civil cases.”); Chevalier v. Dubin, 104 Cal.
 4   App. 3d 975, 978-979 (1980) (“the right to counsel constitutional provisions refer
 5   specifically to criminal prosecutions, and hence do not apply to civil proceedings”). The
 6   Court therefore dismisses the first claim for violations of the Sixth Amendment and the
 7   California Constitution without leave to amend.
 8                 2.     Access to the Courts
 9          As a general matter, prisoners have a “fundamental constitutional right of access to
10   the courts.” Bounds v. Smith, 430 U.S. 817, 828 (1977). The right to access is grounded in
11   the First and Fourteenth Amendments, which confer upon prisoners the right to petition the
12   government for the redress of grievances and the right to equal protection, respectively.
13   See Christopher v. Harbury, 536 U.S. 403, 415 n.12 (2002). There are two types of access
14   claims: forward-looking claims and backward-looking claims. An access claim may arise
15   from the frustration or hindrance of “a litigating opportunity yet to be gained” (i.e., a
16   forward-looking access claim) or from the “loss” of a meritorious suit that cannot now be
17   tried (i.e., a backward-looking claim). Id. at 412-15 (2002).
18          Here, the Complaint purports to assert a forward-looking claim based on allegations
19   that the ban has denied Prisoner Plaintiffs access to the court insofar as they “have or seek
20   to initiate litigation against the CDCR and/or its employees….” Compl. ¶ 36. To state a
21   forward-looking claim, the plaintiff “must identify a nonfrivolous, arguable underlying
22   claim” that the plaintiff has been or will be unable to pursue properly because the
23   defendant’s actions have denied the plaintiff meaningful access to the courts. Christopher,
24   536 U.S. at 415. In addition, the plaintiff must establish that he has suffered “actual
25   injury.” Lewis v. Casey, 518 U.S. 343, 349, 351-52 (1996). An “actual injury,” a
26   jurisdictional requirement derived from the standing doctrine, means “actual prejudice with
27   respect to contemplated or existing litigation, such as the inability to meet a filing deadline
28   or to present a claim.” Id. at 348 (citation and internal quotations omitted).
                                                   -7-
        Case 4:19-cv-01144-SBA Document 34 Filed 11/20/19 Page 8 of 16



 1          Plaintiffs have failed to state a claim for denial of access to the courts. First, the
 2   pleadings fail to identify any non-frivolous, underlying claim that Prisoner Plaintiffs were
 3   prevented from pursuing. The allegation that they “have or seek to initiate litigation against
 4   the CDCR and/or its employees,” Compl. ¶ 36, is too vague and conclusory to state a claim
 5   for denial of access to the court. See Christopher, 536 U.S. at 417-18 (“[T]he complaint
 6   should state the underlying claim in accordance with Federal Rule of Civil Procedure 8(a),
 7   just as if it were being independently pursued, and a like plain statement should describe
 8   any remedy available under the access claim and presently unique to it.”). Second, no facts
 9   are presented showing that Prisoner Plaintiffs suffered any actual injury as a result of the
10   ban against Weill. See Alvarez v. Hill, 518 F.3d 1152, 1155 n.1 (9th Cir. 2008) (“Failure to
11   show that a ‘nonfrivolous legal claim had been frustrated’ is fatal to his [access to the
12   courts] claim.”).
13          Aside from the above deficiencies, it is clear that the access claim fails as a matter of
14   law. The CDCR’s action does not restrict Prisoner Plaintiffs from taking any legal action
15   against the CDCR or its employees, nor does it preclude them from selecting any particular
16   attorney as their counsel of record. To the contrary, the ban only applies to Weills, who is
17   one of three attorneys at the Siegel firm representing Prisoner Plaintiffs in the Ashker
18   action. However, Weills’ inability to meet or communicate directly with Prisoner Plaintiffs
19   has no bearing on their court access.
20          Aside from the Siegel firm, Prisoner Plaintiffs continue to be represented by
21   numerous other law firms and attorneys, who, notwithstanding the ban, continue to file
22   motions and other requests on behalf of Prisoner Plaintiffs in the Ashker action.4
23   Moreover, the fact that Prisoner Plaintiffs, through the Siegel firm, filed the instant lawsuit
24   against various CDCR employees further belies their claim that they have been denied
25   access to the judicial system. Parrish v. Solis, No. 11-CV-01438, 2014 WL 1921154, at
26

27         Indeed, the most recent motion to enforce provisions of the settlement was filed on
            4
   October 29, 2019, by three attorneys with the Center for Constitutional Rights and an
28 attorney with the Bremer Law Group PLLC. Ashker, Case No. C 09-5796, Dkt. 1215.

                                                    -8-
        Case 4:19-cv-01144-SBA Document 34 Filed 11/20/19 Page 9 of 16



 1   *12 (N.D. Cal. May 13, 2014) (“The very fact that a plaintiff has been able to file his
 2   complaint and air his grievances in district court suffices to undermine any allegation of
 3   actual injury in the form of not being able to ‘present a claim to the courts[.]’”) (citation
 4   omitted, alteration in original). Tellingly, Plaintiffs do not address these facts in their
 5   opposition. In view of Prisoner Plaintiffs’ continued ability to litigate their grievances
 6   against the CDCR, they are hard-pressed to proceed on a claim for denial of access to the
 7   courts. The second claim for denial of access to the courts is therefore dismissed without
 8   leave to amend.
 9          B.     RIGHT TO SELECT COUNSEL AND DUE PROCESS (SECOND CLAIM)
10          The second claim for relief is brought by Weills against Defendants, who are alleged
11   to have violated the Sixth and Fourteenth Amendments to the United States Constitution
12   and Article 1, section 15, of the California Constitution. Compl. ¶ 43. Though alleged as a
13   single claim, three distinct legal claims and theories are presented—one based on the right
14   to select counsel and the other two premised on the right to substantive and procedural due
15   process.5 Each issue will be discussed, in turn.
16                 1.      Right to Select Counsel
17          Weills alleges that the ban obstructs “her clients’ ability to obtain counsel of their
18   choice to obtain access to the courts, confide in and seek advice from counsel, and to meet
19   with counsel under conditions of complete privacy.” Compl. ¶ 43 (emphasis added). This
20   allegation is identical to the right to counsel claim brought on behalf of Prisoner Plaintiffs,
21   except that Weills is seeking to assert their rights vicariously. Compare id. ¶ 43 with id.
22   ¶ 41. As should be obvious, Weills lacks standing to assert constitutional violations
23   allegedly sustained by her clients. Valley Forge Christian College v. Americans United for
24   Separation of Church and State, 454 U.S. 464, 472 700 (1982) (recognizing that standing
25   requires that the plaintiff “‘personally has suffered some actual or threatened injury’”)
26
            Though the second claim does not expressly allege the denial of procedural due
            5
27 process, there are allegations elsewhere in the Complaint wherein Plaintiffs make such a
   claim. E.g., Compl. ¶ 34. In addition, Plaintiffs’ opposition includes argument directed to
28 the issue of procedural due process. Dkt. 28 at 10.

                                                    -9-
        Case 4:19-cv-01144-SBA Document 34 Filed 11/20/19 Page 10 of 16



 1   (citation omitted); cf., Hamm v. Groose, 15 F.3d 110, 112 (8th Cir. 1994) (“an inmate
 2   cannot bring a denial-of-access claim on behalf of another inmate who is able to bring such
 3   a claim in his or her own name”). To the extent that Weills is claiming that she personally
 4   has a constitutional right to represent Prisoner Plaintiffs in a civil matter, she cites no
 5   constitutional or decisional authority to support that proposition. The Court therefore
 6   dismisses Weills’ right to counsel claim without leave to amend.
 7                   2.     Right to Due Process
 8            Next, Weills contends that the ban violates her right to due process. “The
 9   Fourteenth Amendment prohibits States from ‘depriv[ing] any person of life, liberty, or
10   property, without due process of law.’” Newman v. Sathyavaglswaran, 287 F.3d 786, 789
11   (9th Cir. 2002) (quoting U.S. Const. amend. XIV, § 1). The Due Process Clause
12   encompasses two types of protections: procedural fairness (procedural due process) and
13   substantive rights (substantive due process). Zinermon v. Burch, 494 U.S. 113, 125-28
14   (1990). A procedural due process claim challenges the procedures used in effecting a
15   deprivation, whereas a substantive due process claim challenges the governmental action
16   itself. See Brittain v. Hansen, 451 F.3d 982, 991 (9th Cir. 2006). Both types of claims are
17   dependent upon the “plaintiff’s showing of a liberty or property interest protected by the
18   Constitution.” Wedges/Ledges of Cal., Inc. v. City of Phoenix, 24 F.3d 56, 62 (9th Cir.
19   1994).
20                          a)     Substantive Due Process
21            The Complaint alleges that the ban interferes with Weills’ ability to “practice her
22   profession” and has injured her reputation. Compl. ¶ 44. “A person ‘has a liberty interest
23   in employment protected by the Due Process Clause’ if ‘the [defendant’s action] effectively
24   precludes future work in the individual’s chosen profession.’” Braswell v. Shoreline Fire
25   Dep’t, 622 F.3d 1099, 1102–03 (9th Cir. 2010) (citation omitted). This is a high standard
26   and requires the plaintiff to demonstrate that the defendant made it “virtually impossible for
27   [the plaintiff] to find new employment in his chosen field.” Id. (alterations in original,
28   citation omitted); e.g., Guzman v. Shewry, 552 F.3d 941, 954 (9th Cir. 2009) (noting that a
                                                    - 10 -
       Case 4:19-cv-01144-SBA Document 34 Filed 11/20/19 Page 11 of 16



 1   protectable liberty interest is implicated only where there is “a complete prohibition on the
 2   right to engage in a calling, and not [a] sort of brief interruption”) (citing Conn v. Gabbert,
 3   526 U.S. 286, 291-92 (1999)) (emphasis in original).6
 4          Here, Weills fails to establish that Defendants’ conduct implicates a protectable
 5   liberty interest held by Weills, as the ban does not preclude her “entry into a particular
 6   profession.” Guzman, 552 F.3d at 954. While the restriction impacts Weills’
 7   communication and visitation with prisoners housed by the CDCR, it does not revoke her
 8   state bar license or otherwise constitute a “complete prohibition” on her general ability to
 9   practice law. Id. at 995-996 (rejecting due process claim where a bar preventing a
10   physician from receiving reimbursements from Medi-Cal did not affect his medical
11   license). At best, the ban constitutes an “incidental burden” on Weills’ practice of law,
12   which is insufficient to make out a substantive due process violation. See Lowry v.
13   Barnhart, 329 F.3d 1019, 1023 (9th Cir. 2003) (holding that while an administrative law
14   judge’s bias against an attorney may result in “a harder time finding clients,” such conduct
15   was an “indirect and incidental burden on professional practice … far too removed from a
16   complete prohibition to support a due process claim”); Denney v. Drug Enforcement
17   Admin., 508 F. Supp. 2d 815, 835 (E.D. Cal. 2007) (“Plaintiff has only alleged that he has
18   had to turn away some patients, not that he has been completely precluded from the practice
19   of medicine. Thus, it would appear that plaintiff has not identified a liberty interest
20   protected by substantive due process. The court therefore dismisses plaintiff’s due process
21   claim.”).
22          Nor can Weills state a claim for denial of substantive due process based on an injury
23   to her reputation. See Compl. ¶ 44. The Ninth Circuit has held that defamation or other
24   reputational damage alone is insufficient to sustain a cause of action under 42 U.S.C.
25   § 1983. Hart v. Parks, 450 F.3d 1059, 1069 (9th Cir. 2006). Rather, plaintiffs who sue for
26
            6To the extent that the plaintiff demonstrates the existence of a protected liberty
27 interest, he or she must further show that the inability to pursue an occupation is caused by
   government actions that were arbitrary and lacking a rational basis. Engquist v. Oregon
28 Dep’t of Agric., 478 F.3d 985, 997 (9th Cir. 2007).

                                                   - 11 -
       Case 4:19-cv-01144-SBA Document 34 Filed 11/20/19 Page 12 of 16



 1   reputational damage under § 1983 must satisfy the requirements of the “defamation-plus”
 2   or “stigma-plus” standard. Crowe v. Cnty. of San Diego, 608 F.3d 406, 444 (9th Cir.
 3   2010). “A § 1983 ‘defamation-plus’ claim requires an allegation of injury to a plaintiff’s
 4   reputation from defamation accompanied by an allegation of injury to a recognizable
 5   property or liberty interest.” Id. (emphasis added). Weills cannot satisfy this standard
 6   because, as the Court has found above, no recognizable property or liberty interest is
 7   implicated by the ban. See Tutor-Saliba Corp. v. City of Hailey, 452 F.3d 1055, 1061 (9th
 8   Cir. 2006) (“To establish a violation of substantive due process, a plaintiff must first show a
 9   deprivation of some fundamental right or liberty interest that is deeply rooted in this
10   Nation’s history and tradition.”) (citation and internal quotation marks omitted). The Court
11   therefore dismisses Weills’ claim for denial of substantive due process without leave to
12   amend.
13                        b)     Procedural Due Process
14          “A procedural due process claim has two elements: deprivation of a constitutionally
15   protected liberty or property interest and denial of adequate procedural protection.”
16   Krainski v. Nevada ex rel. Bd. of Regents of Nevada Sys. of Higher Educ., 616 F.3d 963,
17   970 (9th Cir. 2010). Weills alleges that Defendants failed to provide her with sufficient
18   notice of the details regarding the misconduct that formed the basis of the CDCR’s
19   investigation and eventual imposition of a lifetime ban. However, as discussed above, the
20   ban does not implicate a cognizable liberty interest held by Weills. For that reason,
21   dismissal is warranted. See United States v. Guillen-Cervantes, 748 F.3d 870, 875 (9th Cir.
22   2014) (“her [procedural] due process claim fails, as she can point to no constitutionally
23   protected liberty or property interest of which she has been deprived”).
24          Even if Weills could demonstrate the existence of a liberty or property interest with
25   which the State has interfered, she was not denied adequate procedural protection. See
26   Krainski, 616 F.3d at 970. The gist of Weills’ claim is that the CDCR failed to provide her
27   notice of the misconduct for which she was being investigated so that she could dispute the
28   accusations. But the Complaint acknowledges that the CDCR informed Weills on multiple
                                                  - 12 -
       Case 4:19-cv-01144-SBA Document 34 Filed 11/20/19 Page 13 of 16



 1   occasions that she was being investigated for “unlawful communications” with and
 2   providing cellular telephones to CDCR inmates. See, e.g., Compl. ¶¶ 19, 23, 24, 25, 30, 32.
 3   Though Weills complains that the CDCR should have provided more specific details or
 4   evidence to support its findings of misconduct, she cites no legal authority and presents no
 5   legal analysis demonstrating her entitlement to such information. The Court therefore
 6   dismisses Weills’ claim for denial of procedural due process without leave to amend.
 7             C.     RETALIATION
 8             The third claim is brought on behalf of Weills for retaliation in violation of the First
 9   Amendment. Weills asserts that the CDCR imposed the ban in retaliation for her role in the
10   Ashker litigation and criticisms of the prison practices at issue in that case. Compl. ¶ 46.
11   She further notes that a lifetime ban is “grossly disproportionate to penalties imposed on
12   other attorneys” who engaged in improper communications with prisoners. Id. ¶¶ 17, 18,
13   38, 39.
14             Defendants contends that Weills’ retaliation claim should be dismissed based on
15   qualified immunity. “The doctrine of qualified immunity protects government officials
16   ‘from liability for civil damages insofar as their conduct does not violate clearly established
17   statutory or constitutional rights of which a reasonable person would have known.’”
18   Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S.
19   800, 818 (1982)). When presented with a qualified immunity defense, the court considers:
20   (1) whether the facts alleged, taken in the light most favorable to the plaintiff, demonstrate
21   that the defendant’s conduct violated a statutory or constitutional right; and (2) whether the
22   right at issue was “clearly established.” Saucier v. Katz, 533 U.S. 194, 201 (2001).
23                    1.     Violation of a Constitutional Right
24             The first step in the Court’s qualified immunity analysis considers “whether
25   Plaintiffs plausibly plead a violation of a constitutional right….” Capp v. Cty. of San
26   Diego, 940 F.3d 1046, 1053 (9th Cir. 2019). To state a First Amendment retaliation claim,
27   “a plaintiff must show that (1) he was engaged in a constitutionally protected activity,
28   (2) the defendant’s actions would chill a person of ordinary firmness from continuing to
                                                     - 13 -
       Case 4:19-cv-01144-SBA Document 34 Filed 11/20/19 Page 14 of 16



 1   engage in the protected activity and (3) the protected activity was a substantial or
 2   motivating factor in the defendant’s conduct.” O’Brien v. Welty, 818 F.3d 920, 932 (9th
 3   Cir. 2016).7 “To ultimately ‘prevail on such a claim, a plaintiff must establish a ‘causal
 4   connection’ between the government defendant’s ‘retaliatory animus’ and the plaintiff’s
 5   ‘subsequent injury.’” Capp, 940 F.3d at 1053 (citing Nieves v. Bartlett, 139 S. Ct. 1715,
 6   1722 (2019)).
 7          Defendants argue that Weills has failed to sufficiently allege retaliatory intent; that
 8   is, that Weills’ protected activity was a substantial or motivating factor in the decision to
 9   impose the ban. This contention is uncompelling. “At the pleading stage, a plaintiff
10   adequately asserts First Amendment retaliation if the complaint alleges plausible
11   circumstances connecting the defendant’s retaliatory intent to the suppressive conduct.”
12   Arizona Students’ Ass’n v. Arizona Bd. of Regents, 824 F.3d 858, 870 (9th Cir. 2016).
13   Here, the pleadings allege that Weills was an integral part of the Ashker litigation team and
14   an outspoken critic of the CDCR’s practices at issue in that case. Compl. ¶¶ 17, 18. In
15   addition, the CDCR’s imposition of a lifetime ban against Weills is alleged to be more
16   severe than punishment imposed against other attorneys against whom similar accusations
17   have been made. Id. ¶ 39. In view of these allegations, it is reasonable to infer, for
18   purposes of evaluating the pleadings, that Weills’ active role in the lawsuit against the
19   CDCR as well as her criticisms of the CDCR were substantial or motivating factors in its
20   decision to impose a lifetime ban against her. See Chaffee v. Chiu, No. 4:11-CV-05118-
21   YGR, 2012 WL 4343824, at *4 (N.D. Cal. Sept. 20, 2012) (finding that “a reasonable
22   inference of retaliation may be drawn based on [plaintiff’s] history of involvement and his
23   criticisms of the Board”).
24          Defendants deny any retaliatory animus, claiming that the CDCR merely imposed a
25   permissible sanction in response to its determination that Weills had engaged in improper
26
            7If a plaintiff establishes each of these elements, “the government can escape
27 liability by showing that it would have taken the same action even in the absence of the
   protected conduct.” Pinard v. Clatskanie School Dist. 6J, 467 F.3d 755, 770 (9th Cir.
28 2006).

                                                   - 14 -
       Case 4:19-cv-01144-SBA Document 34 Filed 11/20/19 Page 15 of 16



 1   conduct. Dkt. 22 at 8. However, the possibility that Defendants may have had legitimate
 2   grounds for banning Weills does not ipso facto preclude a claim for retaliation. “Otherwise
 3   lawful government action may nonetheless be unlawful if motivated by retaliation for
 4   having engaged in activity protected under the First Amendment.” Arizona Students’
 5   Ass’n, 824 F.3d at 869. While it is possible that the CDCR had legitimate grounds for
 6   banning Weills, the ultimate issue of whether her misconduct—or her protected activity—
 7   motivated the ban presents a factual issue that is not suitable for resolution on a motion to
 8   dismiss. The Court finds that Plaintiffs have alleged a plausible claim for retaliation under
 9   the First Amendment.
10                 2.     Clearly Established
11          Having concluded above that Plaintiffs have stated a plausible claim for retaliation
12   in violation of the First Amendment, the Court next addresses whether the right at issue was
13   “clearly established” at the time of Defendants’ alleged misconduct in 2017. See Pearson,
14   555 U.S. at 232. The right at issue is the right to engage in protected activity without being
15   subjected to retaliation by a government official. That right was clearly established before
16   Defendants imposed the lifetime ban against Weill. See, e.g., Hartman v. Moore, 547 U.S.
17   250, 256 (2006) (“the First Amendment prohibits government officials from subjecting an
18   individual to retaliatory actions” for engaging in protected speech).
19          Defendants do not dispute that the law prohibiting retaliatory conduct in response to
20   engaging in protected conduct violates the First Amendment. Rather, they argue that it was
21   reasonable for them to ban Weills based on the CDCR’s conclusion that she had violated
22   prison regulations and the California Penal Code. Dkt. 29 at 4. But, as already discussed,
23   the issue of whether Defendants imposed the ban in response to Weills’ violations as
24   opposed to Weills’ criticisms of the CDCR cannot be resolved at this early stage of the
25   litigation. See Arizona Students’ Ass’n, 824 F.3d at 869.
26          In sum, the Court concludes that Weills has sufficiently pleaded a violation of her
27   clearly established First Amendment rights, and that Defendants are therefore not entitled
28   to qualified immunity at this juncture. This conclusion, however, does not preclude
                                                  - 15 -
        Case 4:19-cv-01144-SBA Document 34 Filed 11/20/19 Page 16 of 16



 1   Defendants from later asserting a qualified immunity defense on summary judgment. See
 2   Capp, 940 F.3d at 1059 (noting that a ruling on qualified immunity at the pleading stage
 3   may be revisited on summary judgment “[o]nce an evidentiary record has been developed
 4   through discovery”).
 5   IV.    CONCLUSION
 6          The only viable claim alleged in the Complaint is the third claim for retaliation in
 7   violation of the First Amendment brought by Plaintiff Weills. Accordingly,
 8          IT IS HEREBY ORDERED THAT Defendants’ motion to dismiss is GRANTED IN
 9   PART and DENIED IN PART. The first and second claims are DISMISSED WITHOUT
10   LEAVE TO AMEND. Defendants shall file their responsive pleading no later than
11   fourteen (14) days after the date this Order is filed.
12          IT IS SO ORDERED.
13   Dated: 11/20/19                                        ______________________________
                                                            SAUNDRA BROWN ARMSTRONG
14
                                                            Senior United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   - 16 -
